THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            Samuel Brown Jr., Petitioner,

            v.

            State of South Carolina, Respondent.

            Appellate Case No. 2016-002537

                         ON WRIT OF CERTIORARI


                          Appeal from Berkeley County
                     Kristi Lea Harrington, Plea Court Judge
                 Jean Hoefer Toal, Post-Conviction Relief Judge


                              Opinion No. 27796
                  Submitted April 19, 2018 – Filed May 9, 2018


                        REVERSED AND REMANDED


            Appellate Defender Laura Ruth Baer, of Columbia, for
            Petitioner.

            Attorney General Alan McCrory Wilson and Assistant
            Attorney General Rasheeda Cleveland, both of Columbia,
            for Respondent.


PER CURIAM: Samuel Brown Jr. filed a petition for a writ of certiorari seeking
appellate review of an order granting summary judgment to the State in his
application for post-conviction relief (PCR). The PCR court dismissed the action on
the ground Brown had completed serving his sentence and did not allege he was
suffering collateral consequences of the conviction. We grant the petition, dispense
with briefing, reverse, and remand to the PCR court for a hearing on the merits.

Brown pled guilty to possession with intent to distribute marijuana (PWID) on May
20, 2014, and the court sentenced him to three years in prison. At the time of his
plea, Brown was already serving a ten-year sentence for trafficking in cocaine. The
PWID sentence began on June 25, 2013, due to credit for time served, and was
imposed concurrent to the ten-year sentence. Brown did not appeal.

Brown filed an application for PCR on November 20, 2014. No hearing was held
until September 16, 2016. By then, Brown had completed his PWID sentence,1
although he remained incarcerated on the ten-year sentence. At the PCR hearing,
the State made a motion for summary judgment, arguing Brown's claim was moot
because he had already completed his PWID sentence. The PCR court granted the
State's motion for summary judgment, and dismissed the PCR application. We find
the circuit court erred.

Post-conviction relief is a statutory remedy in South Carolina. See S.C. Code Ann.
§§ 17-27-10 to -160 (2014 & Supp. 2017) (Post-Conviction Procedure Act).
Therefore, we begin our analysis with the text of the Act, which provides,

            Any person who has been convicted of, or sentenced for,
            a crime and who claims:
                (1) That the conviction or the sentence was in violation
                    of the Constitution of the United States or the
                    Constitution or laws of this State;
                ....
            may institute . . . a proceeding under this chapter to secure
            relief.

§17-27-20(A)(1).2 Under the plain language of this subsection, Brown may
prosecute his action seeking PCR. He has been convicted of a crime, and he claims

1
 The PCR court found the PWID sentence "was satisfied in full not later than June
26, 2016."
2
  The South Carolina Code contains a scrivener's error in the publication of
subsection 17-27-20(A). In the text of Section 1 of the original 1969 Uniform Post-
Conviction Relief Procedure Act—which became section 17-27-20 in the 1976
Code—subsection (A)(6) ends with the language ". . . available under any common
his conviction is invalid due to violations of his constitutional rights to effective
counsel under the Sixth Amendment and due process under the Fourteenth
Amendment. Under subsection 17-27-20(A)(1), it is not necessary that the PCR
applicant demonstrate any collateral consequences to his conviction, even if he has
completed serving his sentence.

In dismissing the application, the PCR court stated "this Court grants the State's
motion for summary judgment because the applicant failed to demonstrate any
prejudicial effects resulting from the collateral consequences of his conviction,"
citing Jackson v. State, 331 S.C. 486, 489 S.E.2d 915 (1997). The petitioner in
Jackson had been convicted of possession of marijuana and given only a fine; he
never went to jail. 331 S.C. at 488, 489 S.E.2d at 916. He later filed a PCR claim,
and the State moved to dismiss. Id. The PCR court dismissed the claim, finding
"petitioner lacked standing to pursue his claim under [the Post-Conviction Procedure
Act] because petitioner was not 'in custody' and never served a prison sentence for
his conviction." Id.

On appeal, we stated, "Until recently, our cases suggested a PCR applicant must
meet the federal habeas corpus 'in custody' requirement in order to have standing."
331 S.C. at 489, 489 S.E.2d at 916. As an example of such a case, we cited Finklea
v. State, 273 S.C. 157, 255 S.E.2d 447 (1979). The defendant in Finklea was
convicted in absentia for two speeding violations, as a result of which he
accumulated more than twelve points on his driver's license, which in turn required
that his license be suspended. 273 S.C. at 157-58, 255 S.E.2d at 447. This Court
found his claims were "not within the purview of the Act," stating, "There is a clear
distinction between the termination of a driver's license arising out of a series of
traffic violations and the loss of liberty or imprisonment, or threat thereof,
envisioned by the Post-Conviction Procedure Act." 273 S.C. at 158, 255 S.E.2d at
447. We then cited several habeas corpus cases to support our ruling, invoking what
the Jackson court later called the "in custody" requirement. 273 S.C. at 158-59, 255
S.E.2d at 447-48.


law, statutory or other writ, motion, petition, proceeding or remedy;" followed by a
line break, with the language "may institute . . . a proceeding under this chapter to
secure relief" on the next line, in the body of subsection (A). See Act No. 164, 1969
S.C. Acts 158-59. The Code Commissioner made the error in the 1970 Code
supplement, in which the Act was first published as part of our Code. See S.C. Code
Ann. § 17-601 (Supp. 1970). Thus, the language "may institute . . . a proceeding"
applies to all six subsections of subsection 17-27-20(A).
It was this requirement we effectively overruled in Jackson, stating, "The Act does
not contain an express 'in custody' requirement." 331 S.C. at 489, 489 S.E.2d at 916
(citing § 17-27-20(A)). The petitioner in Jackson, however, specifically "alleged he
is prejudiced by persistent effects of his conviction." 331 S.C. at 488, 489 S.E.2d at
916. On the basis of that allegation, we held the petitioner was entitled to a hearing,
and reversed. 331 S.C. at 489-90, 489 S.E.2d at 916. It was not necessary in Jackson
for us to determine whether a PCR applicant can state a claim based solely on his
conviction, with no allegation of any "persistent effects" or "collateral
consequences."

In this case, however, the PCR court addressed the claim as one in which Brown did
not allege he is suffering any persistent effects or collateral consequences of his
conviction. This case, therefore, presents the question we were not required to
address in Jackson. We now extend our holding in Jackson that the Act contains no
"in custody" requirement, and we hold that in PCR cases brought under subsection
17-27-20(A)(1), the plain language of the Act requires only what the subsection
clearly states,

             Any person who has been convicted of, or sentenced for,
             a crime and who claims: (1) That the conviction or the
             sentence was in violation of the Constitution of the United
             States or the Constitution or laws of this State . . . may
             institute . . . a proceeding under this chapter to secure
             relief.

Accordingly, the circuit court's decision to grant summary judgment is
REVERSED. We REMAND the case to the PCR court for a hearing on the merits.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.